[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFFS' APPEAL
INTRODUCTION
Frank and Pixie Menchetti (collectively, the "Menchettis") have appealed from the denial ("denial") by the Zoning Board of Appeals for the Town of Wallingford ("ZBA") of the Menchettis' appeal to the ZBA from a May 27, 1999 cease and desist order ("cease and desist order") issued to them by the Wallingford Zoning Enforcement Officer ("ZEO"). The parties have stipulated that the Menchettis are aggrieved by the denial.
The record before the ZBA discloses the following CT Page 3753 uncontraverted matters:
    The Menchettis own property ("property") located in an R-18 district;
    The only uses permitted in an R-18 district which don't require a special permit, special exception or site plan approval (none of which was issued for the property) are residential;
    The Wallingford Zoning Regulations ("Regulations") do not permit the keeping of horses in an R-18 district on a parcel having the characteristics of the property;
    In January 1991, the ZEO determined that the keeping of up to three horses on the property was a non-conforming use;
The Menchettis keep 12 horses on the property;
The letter containing the cease and desist order states:
    "You are hereby notified that you are in violation of . . . the Regulations and that you should remove any horses or ponies in excess of three (3) from the (property). . ."
DISCUSSION
The Menchettis argue that the ZEO was estopped from ordering them to remove horses in excess of three from the property. A party claiming estoppel must establish, through the evidence before the court, each of the elements of estoppel. Because the Menchettis offered no evidence to the court on estoppel, they cannot prevail on that claim.
CONCLUSION
The appeal is denied.
G. Levine, J.